Citation Nr: 0838537	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to May 
1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied service connection for Crohn's disease.  
In March 2005, the veteran submitted a notice of disagreement 
with the RO's decision.  In May 2005, the RO issued a 
Statement of the Case addressing the issue of service 
connection for Crohn's disease.  In November 2005, the 
veteran responded by submitting a statement outlining 
specific arguments in support of his claim and indicating his 
intent to appeal.  The Board accepts the veteran's November 
2005 statement as a timely substantive appeal.  See 38 C.F.R. 
§ 20.202 (2008).  

The Board notes that the RO has framed the issue on appeal as 
whether new and material evidence has been received to reopen 
a claim of service connection for Crohn's disease, based on a 
finding that the February 2005 rating decision was final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  In light of the Board's finding above, however, 
consideration of the claim of service connection for Crohn's 
disease on the merits is appropriate, as there has never been 
a prior final denial of this disability.  Lacking a prior 
final denial of this claim, there is no need for the veteran 
to submit new and material evidence to "reopen" it.  
38 C.F.R. § 3.156 (2008).  Thus, the issue on appeal is as 
characterized on the cover page of this decision.

A hearing at the RO was held in June 2008 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.



FINDING OF FACT

The most probative evidence of record indicates that the 
veteran's Crohn's disease had its inception during his period 
of active service.  


CONCLUSION OF LAW

Crohn's disease was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008), as amended at 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

The veteran's service medical records show that at his June 
1991 military enlistment medical examination, he denied 
frequent indigestion and stomach trouble.  No pertinent 
abnormalities were identified on clinical evaluation.  

In-service medical records show that the veteran was seen on 
several occasions with gastrointestinal complaints.  In June 
1993, he sought treatment for pain in his stomach for the 
past three days.  Examination showed hyperactive bowel sounds 
and tenderness.  The assessment was stomach virus.  

In January 1994, the veteran again sought treatment for 
abdominal pain and possible constipation.  He indicated that 
the condition seemed to come on when he ate.  He reported 
that his symptoms had worsened over the past three days and 
were now constant.  The assessment was constipation.  

At his March 1994 military separation medical examination, 
the veteran reported a history of frequent indigestion, which 
he indicated occurred on a daily basis.  No pertinent 
abnormalities were identified on clinical evaluation.  

In June 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for Crohn's 
disease.  He indicated that he first began experiencing 
gastrointestinal symptoms during service and that his 
symptoms had continued on an intermittent after service.  The 
veteran further indicated that he had been diagnosed as 
having Crohn's disease in 1998 and that his physicians 
believed that his Crohn's disease had had its inception 
during service, given his gastrointestinal symptoms therein.  

In support of his claim, the veteran submitted private 
medical records, dated from September 1997 to May 2008, 
showing that he was seen on a frequent basis for 
gastrointestinal complaints.  In September 1997, for example, 
the veteran complained of pain in the lower costal margins of 
his right and left abdomen.  Examination showed slight 
tenderness.  The assessment was generalized malaise.  In 
February 1998, he complained of continued epigastric pain 
with chronic weight loss.  He underwent a 
esophagogastroduodenoscopy which showed active gastritis.  In 
September 1998, the veteran had a gastroenterology 
consultation at which it was noted that he had a history of 
weight loss, diarrhea, and rectal bleeding, as well as 
abdominal wall pain.  A colonoscopy performed in October 1998 
showed terminal ileitis.  Biopsies were performed and were 
suggestive of Crohn's disease.  Subsequent records show 
continued treatment for gastrointestinal complaints.  
Diagnoses included Crohn's disease.  

At an evaluation in August 2004, it was noted that the 
veteran had a long history of intermittent abdominal pain and 
had been diagnosed as having Crohn's ileitis.  He also had a 
12-month history of alternating constipation and diarrhea.  A 
CT enterography was performed and showed narrowing of the 
ileum with Crohn's prestenotic dilation.  In December 2004, 
the veteran underwent resection of a segment of the ileum, 
stricturoplasty, and resection of terminal ileum.  The 
operative report notes that the veteran's symptoms dated back 
to his military service.  

Also of record are VA clinical records, dated from May 2005 
to November 2007 showing treatment for various disabilities, 
including Crohn's disease.  

In an August 2005 letter, a private gastroenterologist 
indicated that he had first seen the veteran at the Mayo 
Clinic in August 2004 for active Crohn's disease.  He noted 
that the veteran had reported a history of intermittent 
problems with abdominal pain while in the military.  During 
that time, he had had no objective tests to evaluate his 
complaints.  The veteran continued to have problems after his 
separation from service and ultimately underwent a 
colonoscopy in early 2003.  At that time, he was found to 
have a very erythematous ulcerated ileum.  Biopsies showed 
chronic ileitis with nodularity and narrowing within the 
ileum, suggesting longstanding disease.  Given the severity 
of his symptoms, the veteran required an ileal resection with 
ileoascending colostomy and stricturoplasty in 2004.  Based 
on the veteran's medical history and the degree of chronicity 
noted in 2004, the gastroenterologist indicated that it is at 
least as likely as not that the in-service symptoms were due 
to Crohn's disease. 

In a May 2008 letter, another private gastroenterologist 
indicated that he had been treating the veteran for the past 
few years for Crohn's disease.  He noted that the veteran's 
symptoms began during service when he developed abdominal 
pain and other gastrointestinal symptoms.  Based on the 
records he had been provided, the gastroenterologist 
indicated that no objective testing had been performed during 
service to evaluate the veteran's complaints.  After service, 
the veteran's symptoms got progressively worse and in 2003 he 
was evaluated and diagnosed as having Crohn's disease 
requiring surgical intervention at the Mayo Clinic.  Since 
that time, the veteran had been somewhat in remission on 
medical treatment.  The gastroenterologist noted that Crohn's 
disease, however, was a chronic disease that most probably 
would require a lifetime of treatment.  Its natural course 
was that the veteran would more than likely have continued 
flare-ups and would require continuous medical treatment and 
possible future surgical intervention.  Due to the chronicity 
of the veteran's disease and the strictures evident on 
testing in 2004, the gastroenterologist indicated that it was 
as likely as not that the veteran's Crohn's disease was 
present during his active military service.  

At his June 2008 Board hearing, the veteran testified that he 
first began to experience gastrointestinal symptoms, such as 
abdominal cramping and constipation, during service.  He 
indicated that he sought medical treatment on a few occasions 
but the military physicians "just sort of blew [him] off."  
Transcript at page 8.  He was never afforded any diagnostic 
testing.  Additionally, the veteran indicated that there was 
a stigma in service to seeking medical care so he largely 
self medicated with antacids.  After his separation from 
service in 1994, the veteran indicated that he continued to 
experience gastrointestinal symptoms such as chronic diarrhea 
and abdominal pain for which he took over-the-counter 
medications.  In 1997, he obtained a job with health 
insurance and again sought professional medical treatment for 
his condition.  The veteran indicated that in 1998, he was 
diagnosed as having Crohn's disease.  His condition worsened 
and in 2003, he was evaluated in the Mayo Clinic and 
underwent surgery the following year.  The veteran indicated 
that he had discussed his history with his treating 
physicians and they felt that his Crohn's disease had had its 
inception during service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for Crohn's disease.  He 
argues that his Crohn's disease had its inception during 
service, as evidenced by service medical records documenting 
gastrointestinal complaints.  

As set forth above, the veteran's service medical records do, 
indeed, document several episodes of gastrointestinal 
complaints.  The veteran also provided credible testimony 
regarding his in-service gastrointestinal symptoms, as well 
as the continuity of his symptoms after service.  

Although Crohn's disease was not diagnosed during the 
veteran's period of active service, he has provided medical 
evidence showing that the condition was diagnosed in late 
1998, approximately four years after his separation from 
service.  Moreover, the veteran has provided medical opinions 
from two different gastroenterologists, both of whom indicate 
that it is their opinion that the veteran's Crohn's disease 
had had its inception during service.  Both physicians gave 
considered rationales for their opinion, noting that the 
veteran's in-service symptoms were consistent with Crohn's 
disease.  Additionally, both physicians indicated that the 
severity of the veteran's condition shown on a 2003 
colonoscopy was further indication that his Crohn's disease 
was longstanding and had been present since service.  

The Board finds that these medical opinions are persuasive 
and assigns them great probative weight.  The opinions were 
rendered by gastroenterologists, specialists in the field, 
who clearly have the expertise necessary to opine on the 
matter at issue in this case.  In addition, both physicians 
gave considered rationales for their opinions, and based such 
opinion on a review of the veteran's condition and medical 
history.  Finally, the Board notes that there is no other 
medical evidence of record contradicting these opinions or 
otherwise suggesting a different date of onset or etiology 
for the veteran's Crohn's disease.

The Board acknowledges notes that given the record in this 
case, the exact date of onset of the veteran's Crohn's 
disease cannot be known to a certainty.  However, absolute 
certainty is not required.  As noted above, under the 
benefit-of-the-doubt rule, for the veteran to prevail, there 
need not be a preponderance of the evidence in his favor, but 
only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  See 
Gilbert, 1 Vet. App. at 54.  Given the evidence set forth 
above, such a conclusion cannot be made in this case.  Thus, 
the Board finds that service-connection for Crohn's disease 
is warranted.




ORDER

Entitlement to service connection for Crohn's disease is 
granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


